Citation Nr: 1235708	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  09-08 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and 
Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an effective date earlier than October 17, 2007, for the granting of a 10 percent disability evaluation for a scar of the nose.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The appellant had active military service from August 1972 to August 1975.  

This matter came before the Board of Veterans' Appeals, hereinafter the Board, on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in Wichita, Kansas.  

The issue of whether a June 11, 1976, rating decision by the agency of original jurisdiction (AOJ) that assigned a noncompensable evaluation for a scar of the nose should be revised or reversed on the grounds of clear and unmistakable error has been raised by the record, but it has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACTS

1.  The evidence of record demonstrates that the appellant was entitled to an effective date prior to October 17, 2007, for the assignment of a 10 percent disability rating for a scar of the nose.

2.  The evidence of record demonstrates that the appellant was not entitled to an effective date prior to June 22, 2007, for the assignment of a 10 percent disability rating for a scar of the nose.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than October 17, 2007, for a 10 percent schedular rating for a scar of the nose have been met.  38 U.S.C.A. §§ 510(a), 5110, 7105 (West 2002); 38 C.F.R. §§ 3.151(a), 3.400 (2011).

2.  The criteria for an effective date earlier than June 22, 2007, for a 10 percent schedular rating for a scar of the nose have not been met.  38 U.S.C.A. §§ 510(a), 5110, 7105 (West 2002); 38 C.F.R. §§ 3.151(a), 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant has come before the Board averring that the RO erred when it assigned a 10 percent disability rating for a scar of the nose with an effective date of October 17, 2007.  He has claimed that the effective date for the award should have been the date in which service connection was originally granted - that of August 20, 1975.  Because the RO has denied his request for an earlier effective date, he has appealed to the Board for appellate review.  

Initially, the Board would note that it has thoroughly reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 

Also, the Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The record reflects that the appellant served in the United States Army from August 28, 1972, to August 19, 1975.  On January 5, 1976, the RO received the appellant's initial claim for compensation benefits.  Said claim included a claim for entitlement to service connection for a scar on the nose.  Following the submission of his claim, the appellant underwent a VA Compensation and Pension Examination in May 1976.  An unretouched colour photograph was taken of the appellant's nose and the photograph, along with the examination results, were forwarded to the RO for review.  

After reviewing the appellant's service medical records, the picture, and the examination results, the RO issued a rating action in June 1976.  The RO granted service connection for a scar of the nose and assigned a noncompensable disability rating.  The effective date of the rating was determined to be August 20, 1975.  The appellant received notification of that action but he did not appeal.  Hence, that action became final.  

On June 22, 2007, the RO received a notice of disagreement on an issue that is not the subject of this particular action.  In the first portion of the document, the appellant proffered argument with respect to the issue that the appellant was appealing.  On the second page of the notice of disagreement, under the heading "ADDITIONAL INFORMATION", the appellant indicated that he was requesting an increased evaluation for his service-connected nose scar.  In essence, the appellant claimed that the scar was more disabling than rated and asked that a higher rating be assigned.

It appears from the record that RO personnel did not see the appellant's request for an increased evaluation for the nose scar on the notice of disagreement.  That is, the RO did not immediately act on the statement in the notice of disagreement.  Instead, it continued to process the other then-appealed issue.  

Approximately four months later, on October 17, 2007, the RO received from the appellant a second claim involving the scar on the nose.  On the VA Form 21-4138, Statement in Support of Claim, the appellant stated that his nose scar continued to bother him and that since service, the disability had become more disabling.  It is noted that the communication provided in the notice of disagreement and the October 17, 2007, request for an increased evaluation were the only communication the appellant had with the VA concerning his nose scar for the period extending from June 1976 to June 2007.  In other words, thirty-one years elapsed between the initial grant of service connection and the first request for an increased rating.  

In January 2008, unretouched colour pictures of the appellant's nose were taken.  Four months later, in April 2008, the appellant underwent a VA examination of the nose and face.  Additional unretouched colour photographs were produced.  All three pieces of evidence were forwarded to the RO for review.  Upon review, the RO concluded that the evidence supported the appellant's claim for an increased evaluation and a 10 percent rating was assigned.  It was further concluded that the effective date of the increased rating was October 17, 2007 - the date that the RO received the second request for an increased evaluation.  In other words, the RO used the date that it received the appellant's claim in October 2007 vice using the date on the appellant's notice of disagreement that also requested an increased rating for a scar of the nose.  

The appellant was notified of the RO's grant and in response to that grant, the appellant submitted a notice of disagreement.  He averred that the date assigned for the increased rating was incorrect and that the effective date of the award should be the date following his discharge from service.  

Because the application of the law to the undisputed facts is dispositive of the appellant's appeal, the United States Court of Appeals of the Federal Circuit has held that once the underlying claim is granted, further notice as to downstream questions, such as the effective date, is not required.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  As to VA's duty to assist, the Board thus finds that all pertinent treatment and examination records have been obtain and thus there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2011), or 38 C.F.R. § 3.159 (2011), and that the Veteran will not be prejudiced by the Board's adjudication of his claim. 

The effective date of an increase in disability compensation is the earliest date as of which it is factually ascertainable that an increase in disability has occurred if a claim is received within one year of such date.  Otherwise, the effective date is the date of receipt of the claim.  38 C.F.R. § 3.400(o)(2) (2011).  The United States Court of Appeals for Veterans Claims, hereinafter the Court, has held that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only where an increase in disability precedes a claim for an increased disability rating; otherwise the general rule of 38 C.F.R. § 3.400(o)(1) applies.  See Harper v. Brown, 10 Vet. App. 125, 126 (1997).  Thus, three possible dates may be assigned depending on the facts of a case: 

(1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1)); 

(2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2)); or 

(3) if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2)). 

Harper, 10 Vet. App. at 126. 

Thus, determining an appropriate effective date for an increased rating under the effective date regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received and, if possible, (2) when the increase in disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2) (2011). 

The Board notes that a specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151 (2011).  Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if the formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of the receipt of the informal claim.  When a claim has been filed which meets the requirements of 38 C.F.R. § 3.151, an informal request for increase or reopening will be accepted as a claim.  38 C.F.R. § 3.155 (2011). 

A report of examination or hospitalization that meets the requirements of 38 C.F.R. § 3.157 (2011) will be accepted as an informal claim for benefits, if the report relates to a disability that may establish entitlement.  Once a formal claim for compensation has been allowed, receipt of one of the following will be accepted as an informal claim for increased benefits: 

(1) Report of examination or hospitalization by VA or uniformed services.  The date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim, only when such reports relate to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission. 

(2) Evidence from a private physician or layman.  The date of receipt of such evidence will be accepted when the evidence furnished by or in behalf of the claimant is within the competence of the physician or layperson and shows the reasonable probability of entitlement to benefits. 

As noted above, the Veteran did not submit a request for an increased evaluation until June 22, 2007.  Prior to that date, neither a formal nor an informal claim had not been presented.  Moreover, prior to the examination of April 2008, it was not factually ascertainable that an increase in disability had occurred.  38 C.F.R. § 3.400(o)(2) (2011).  Again, between the examination of the nose that was accomplished in conjunction with the appellant's original claim for benefits and the April 2008 examination, there were no records of treatment concerning the scar on nose obtained or proffered.  It was not factually ascertainable that within the previous year of the appellant's request for an increased rating that the appellant's scar exhibited symptoms and manifestations that would allow for a 10 percent disability rating to be assigned.  Because the facts of the case establish that the service member did not file a claim for an increased rating any earlier than June 22, 2007, the earliest possible date in which he could conceivably be awarded a compensable disability rating is one year prior to the date of his claim (i.e., June 22, 2006) if the evidence establishes that it was factually ascertainable that his service-connected disability had increased in severity during that time.  The Board finds, therefore, that an assignment of an effective date of June 22, 2007, but not earlier, for the assignment of a disability evaluation of 10 percent for a scar of the nose is warranted.  Moreover, entitlement to an earlier effective date has not established.  38 C.F.R. § 3.400(o)(2) (2011). 

Although it is sympathetic to the Veteran's claim, the Board is without authority to grant the claim on an equitable basis and instead is constrained to follow the specific provisions of law.  See 38 U.S.C.A. § 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  



	(CONTINUED ON NEXT PAGE)


Thus, the appellant's request for an earlier effective date prior to October 17, 2007, is granted, but his claim for an earlier effective date prior to June 22, 2007, is denied. 


ORDER

Entitlement to an effective date prior to October 17, 2007, for the assignment of a 10 percent disability rating for a scar of the nose is granted.

Entitlement to an effective date prior to June 22, 2007, for the assignment of a 10 percent disability rating for a scar of the nose is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


